Jackson, Chief Justice.
This case comes before us on exceptions to a judgment overruling a demurrer to an indictment for perjury.
1. The oath charged is legal. It alleges that the accused was “ in due .manner sworn, laying her hand on the Holy Evangelist of Almighty God, and took her corporal oath to speak the truth as such witness.” It is a substantial, if not a literal, compliance with section 4460 of the Code.
2. The allegation of the issue being material as charged is: “ And at and upon said trial, it became and was a material question and questions, and subject of inquiry whether the said Laura Johnson saw the said George Baker, the defendant in said cause, in the night, near Judge Montgomery’s, at the time of the alleged offense,.. . and whether the said George Baker . . did strike her, . . . and whether the said Laura Johnson had sworn before the mayor of Americus that George Baker, defendant as aforesaid, had knocked her down and almost killed her,” etc.
The defendant was swearing on a case of assault of battery, as is charged in the indictment, and the allegation of the materiality of the point is ample.
3. The battery was upon herself, and the charges above excepted to show it sufficiently. It is not necessary to allege the fact in distinct words, if at all. It is enough that the jury understand the charge.
4. The charge contains more than the language of the statute; for the indictment alleges that “ by her own act and consent, and of her own most wicked and corrupt mind, in manner and form aforesaid, she wilfully, knowingly, absolutely and falsely did commit wilful perjury,” which *792is sufficient in respect to allegations that wbat she then swore was false, without further and additional allegation, to the effect that such and such was the truth, in opposition to or inconsistency with what she swore. Code, §4628.
5. That the court had authority to administer the oath is plainly alleged, which would hold the indictment without regard to what she swore before the mayor, of which it does not appear in this record that there was any evidence, and lhat its retention in the indictment hurt her.
Judgment affirmed.